DETAILED ACTION
Claims 1 and 3-18 are presented for examination, wherein claim 1 is currently amended and claims 3-18 are withdrawn from examination as non-elected Groups and the subject matter of lithium-ion secondary battery is withdrawn as a non-elected species. Claim 2 is cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15-16 are objected to because while withdrawn, incorporate the subject matter of newly canceled claim 2. Appropriate correction is respectfully required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2014/0287311) in view of Mukherjee et al (Mukherjee et al, Direct Investigation of Mg Intercalation into the Orthorhombic V2O5 Cathode Using Atomic-Resolution Transmission Electron Microscopy, 29, Chem. Matl., 2218−26 (February 13, 2017)).
Regarding newly amended independent claim 1, Wang teaches a hetero-nanostructure (e.g. item 100) comprising cathode active material nanoparticles (e.g. items 120) formed on nanoplatforms (e.g. items 110) for use in a battery cathode (e.g. item 300), wherein while express embodiments of said battery using said hetero-nanostructure with said cathode active material nanoparticles are used in rechargeable lithium-ion batteries, Wang expressly teaches said hetero-nanostructure with said cathode active material nanoparticles may be used in other types of batteries (e.g. ¶¶ 0001, 04, 58-59, and 89 plus e.g. Figures 1A-D), said hetero-nanostructure reading on “positive electrode active material … ,” said hetero-nanostructure comprises:
(1)	said nanoplatform may be a nanonet, nanowire, nanorod, nanotube, nanoparticle, or similar structure, wherein said nanoplatform may be composed of titanium silicide (TiSi2) or iron silicide (e.g. ¶¶ 0029-31), noting that while the express embodiments use titanium silicide nanonets, Wang expressly teaches said nanoplatform may be in the form of said nanowire, nanorod, nanotube, or nanoparticle and composed of titanium silicide (TiSi2) or iron silicide (e.g. supra), reading on “a particle comprising a nucleus … ” and while the express embodiments use said titanium silicide composition, Wang also teaches said composition may be iron silicide, wherein said iron silicide reading on the newly added limitation “the nucleus is formed of at least one selected from the group consisting of an iron compound and graphite;” and,
(2)	said cathode active material nanoparticles composed of crystalline vanadium pentoxide (V2O5), wherein said crystalline vanadium pentoxide may be additionally doped with Ti to stabilize its crystal structure, and formed on said nanoplatform as the starting point (e.g. ¶¶ 0027, 43-44, 56, 58, 60-62, 64-65, 69-75, and 88-93), reading on “a particle comprising … a crystal of vanadium oxide grown from the nucleus as a starting point … ,” alternatively, while the examiner appreciates that the claimed nucleus affects the final claimed particle product as being incorporated in the final product, the claimed “crystal of vanadium oxide” product being made by the method step of “grown from” said nucleus “as a starting point” is a product-by-process claim within a product, and does not patentably distinguish the instant invention, see also e.g. MPEP § 2113,
wherein said cathode active material nanoparticles are composed of crystalline vanadium pentoxide (e.g. supra), wherein, nanoparticles are understood by convention to have dimensions in the nano-size, i.e. 100 nanometers or less, so said cathode active material nanoparticles would have its maximum length in a major dimension in the order of 100 nanometers or less, establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on “a crystal of vanadium oxide … having a maximum length of 5 μm or less in a major axis direction.”

Wang teaches said hetero-nanostructure comprising said cathode active material nanoparticles formed on said nanoplatforms (e.g. items 110) for use in said battery cathode, wherein while express embodiments of said battery using said cathode active material nanoparticles formed on said nanoplatforms are rechargeable lithium-ion batteries, Wang expressly teaches said cathode active material nanoparticles formed on said nanoplatforms may be used in other types of batteries (e.g. supra), but does not expressly teach said batteries are for the specifically claimed “a magnesium secondary battery.”
However, Mukherjee teaches a magnesium-ion secondary battery is an exciting prospective next-generation energy storage that provides multi-electron transfer on the cathode side coupled with multivalent metal anodes to offer a much higher volumetric energy density than that of lithium-ion batteries, wherein said cathode may use a crystalline V2O5 active material in which Mg may intercalate (e.g. pp. 2218-19 and 22 and plus e.g. Figures 1-3 and 6).
As a result, it would have been obvious to use the Wang hetero-nanostructure that includes Ti-doped V2O5 cathode active material in the magnesium-ion secondary battery of Mukherjee since Mukherjee teaches Mg may intercalate within crystalline V2O5 active material and Wang teaches a Ti-doped V2O5 with improved crystal structure stability compared with undoped V2O5 crystal structure.
Response to Arguments
Applicant's arguments filed July 18, 2022 have been fully considered but they are not persuasive.
First, the applicants allege the following.
Regarding Wang, the Office states that Wang teaches a hetero-nanostructure (e.g., item 100) comprising cathode active material nanoparticles (e.g. items 120) formed on nanoplatforms (e.g. items 110) for use in a battery cathode (e.g. item 300), wherein while express embodiments of said battery using said hetero-nanostructure with said cathode active material nanoparticles are used in rechargeable lithium-ion batteries. Office Action, p. 3. FIGS. lA-1D of Wang are reproduced below for the convenience of the Office. 
 
 
    PNG
    media_image1.png
    905
    1358
    media_image1.png
    Greyscale


According to the Office, Wang teaches that the nanoplatform may be in the form of a nanowire, nanorod, nanotube, or nanoparticle and composed of titanium silicide (TiSi2) or iron silicide (e.g. supra), which the Office equates with “a particle comprising a nucleus ...” as recited in claim 1 of the present application. Office Action, p. 4. Applicant respectfully disagrees. 

As recited in claim 1, the positive electrode active material includes “a particle” that includes “a nucleus and a crystal of vanadium oxide.” The crystal of vanadium oxide is grown from the nucleus as a starting point and has a maximum length of 5 µm or less in a major axis direction. As disclosed in paragraph [0031] of the specification of the present application, in order to suppress the growth of the vanadium oxide crystal, the vanadium oxide crystals are precipitated by a method using a mixed solution by mixing a nucleation material solution in which a nucleation material is dissolved or dispersed, and a vanadium compound solution. Therefore, the positive electrode active material, as recited in claim 1, contains the nucleus which is formed from the nucleation material. More specifically, the nucleus is inside the crystal of vanadium oxide grown from the nucleus as a starting point.
 
However, as disclosed in Wang [0046], after forming a conductive nanoplatform, a precursor for the active material is deposited onto the nanoplatform to form a coating on the surface of the nanoplatform. The precursor can include triisopropyoxyvandium (V) oxide (VOTP), vanadium triisobutoxide, vanadium oxide tris(methoxyethodixde), vanadium tri-n- propoxide oxide or combinations thereof. The nanoplatform with the active material precursor is aged to enable the vanadium pentoxide precursor to undergo hydrolysis ([0049]) and then calcined to form active material nanoparticles on the surfaces of the nanoplatform ([0050]). 

Therefore, the active material nanoparticles of Wang are grown on the surfaces of the nanoplatform. The active material nanoparticles of Wang do not contain “a nucleus and a crystal of vanadium oxide grown from the nucleus as a starting point,” as recited in claim 1.

(Remarks, at 5:4-7:1, italics, underlining, and italicized bolding in the original, other emphasis added.)
In response, the examiner respectfully notes that the argument is not commensurate with the scope of the claims, as claimed.
Here, the claim does not require the claimed nucleus to be in the center of the vanadium oxide crystal. For example, anisotropic growth is within the scope of the instant claim. Further, the claimed product does not claim the process of “the vanadium oxide crystals are precipitated by a method using a mixed solution by mixing a nucleation material solution in which a nucleation material is dissolved or dispersed, and a vanadium compound solution.” Rather, the claim merely requires said “crystal of vanadium oxide grown from the nucleus as a starting point.”
The art teaches vanadium oxide is formed on said TiSi2 nanoplatform from depositing a vanadium oxide precursor, such as a isopropoxyvanadium (V) oxide (liquid phase) coating by syringe or triisopropoxyvandium(V) oxide (liquid phase) by sol-gel, onto said TiSi2 nanoplatform and then transforming said precursor liquid, such as by aging or calcining, to said vanadium oxide in the form of crystalline nanoparticles, reading on the claim limitation, as claimed.
Second, the applicants allege the following.
In addition, the Office states that the cathode active material nanoparticles are composed of crystalline vanadium pentoxide (V2O5), wherein the crystalline vanadium pentoxide may be additionally doped with Ti to stabilize its crystal structure, and are formed on the nanoplatform as the starting point. Office Action, p. 4. According to the Office, “said crystalline vanadium pentoxide doped with Ti” reads on “a particle comprising ... a crystal of vanadium oxide grown from the nucleus as a starting point.” Id. The Applicant respectfully disagrees.

In particular, the Office equates the crystalline vanadium pentoxide doped with Ti in Wang with “a particle comprising ... a crystal of vanadium oxide grown from the nucleus as a starting point” recited in claim 1. However, claim 1 has been amended to recite “wherein the nucleus is formed of at least one selected from the group consisting of an iron compound and graphite.” In contrast, in paragraph [0047], Wang describes depositing onto the nanoplatform a vanadium oxide precursor that can include triisopropyoxyvandium (V) oxide (VOTP), vanadium triisobutoxide, vanadium oxide tris(methoxyethodixde), vanadium tri-n-propoxide oxide or combinations thereof. Wang, therefore, fails to teach or fairly suggest “a crystal of vanadium oxide grown from the nucleus as a starting point... wherein the nucleus is formed of at least one selected from the group consisting of an iron compound and graphite.”

Mukherjee is not cited as curing, and does not cure, the deficiencies of Wang described above. Accordingly, Wang and Mukherjee fail to teach or fairly suggest the features recited in amended claim 1. Therefore, the rejection should be withdrawn.

(Remarks, at 7:2-3, italics in the original.)
In response, the examiner respectfully refers supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rojeski (US 2017/0309919);
Rojeski (US 2017/0005340);
Xie (US 2015/0380732);
Jin et al (US 2011/0095242); and,
Bi et al (US 7214446).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723